IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


   ISAAC JONES v. STATE OF TENNESSEE AND WARDEN STEPHEN
                           DOTSON

                 Direct Appeal from the Circuit Court for Hardeman County
                       No. R.D. 05-02-0053 Joe H. Walker, III, Judge



                       No. W2005-01834-CCA-R3-HC - Filed April 13, 2006




The Petitioner, Isaac Jones, appeals the trial court’s denial of his petition for habeas corpus relief.
The State has filed a motion requesting that this Court affirm the trial court pursuant to Rule 20,
Rules of the Court of Criminal Appeals. The State’s motion is granted. The judgment of the trial
court is affirmed.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of the
Court of Criminal Appeals

J.C. MC LIN , J., delivered the opinion of the court, in which DAVID G. HAYES and JOHN EVERETT
WILLIAMS, JJ. joined.

Isaac Jones, pro se.

Paul G. Summers, Attorney General & Reporter; Sophia S. Lee, Assistant Attorney General, for the
appellee, the State of Tennessee.



                                  MEMORANDUM OPINION


        On November 8, 2002, Petitioner Isaac Jones entered a guilty plea to one count of murder
in the second degree. The judgment form entered by the trial court reflected a sentence of twenty-
three years to be served as a range I standard offender. On January 21, 2003, the trial court amended
the judgment form to reflect that the Petitioner was a violent offender and that the twenty-three-year


                                                  1
sentence was to be served at one hundred percent release eligibility. In the “Special Conditions” box
on the judgment form, a notation was made indicating:
        1-21-03:       Judgment is corrected. The defendant is a violent offender, the
                       sentence is to be served at 100%.
There was no direct appeal of the sentence.

        On July 1, 2005, the Petitioner filed an application for habeas corpus relief in the Hardeman
County Circuit Court. As grounds for habeas corpus relief, the Petitioner claimed that the trial court
lacked jurisdiction to accept the plea agreement imposing a thirty percent release eligibility.
Petitioner claimed that the trial court could legally only impose a sentence at one hundred percent
release eligibility. Petitioner further argued that had he been made aware of the mandatory one
hundred percent release eligibility he would not have entered a guilty plea. Although Petitioner
acknowledged the amended judgment form which properly reflected service as a violent offender,
the Petitioner contends that this judgment is “VOID and of no legal force, by reason [of] the original
proceedings of November 8th, 2002, were VOID and NULL.” On July 18, 2005, the trial court
entered an order denying habeas corpus relief. The trial court noted that the Petitioner failed to
attach a copy of the plea proceedings supporting his argument that the plea agreement was based
upon “30% release.” The trial court found that the Petitioner’s sentence had not expired and that
the criminal court had jurisdiction to impose the sentence. A timely notice of appeal document was
filed by Petitioner on August 2, 2005.

        The State has filed a motion with this Court requesting summary affirmance of the lower
court’s dismissal pursuant to Rule 20, Rules of the Tennessee Court of Criminal Appeals. In support
of its position, the State asserts that the judgment of conviction was amended to reflect a legal
sentence. Accordingly, the State contends that the sentence is not void.

         In this state, the grounds upon which habeas corpus petitions are granted are narrow. Habeas
corpus relief only addresses detentions that result from void judgments or expired sentences. See
Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). A judgment is void “only when ‘[i]t appears
upon the face of the judgment or the record of the proceedings upon which the judgment is rendered’
that a convicting court was without jurisdiction or authority to sentence a defendant, or that a
defendant’s sentence of imprisonment or other restraint has expired.” Hickman v. State, 153 S.W.3d
16, 20 (Tenn. 2004) (quoting State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000) (citations omitted)).
The petitioner bears the burden of establishing either a void judgment or an illegal confinement by
a preponderance of the evidence. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App.
1994). If the petitioner carries this burden, he is entitled to immediate relief. However, where the
allegations in a petition for writ of habeas corpus do not demonstrate that the judgment is void, a trial
court may correctly dismiss the petition without a hearing. McLaney v. Bell, 59 S.W.3d 90, 93
(Tenn. 2001) (citing T.C.A. § 29-21-109 (2000); see, e.g., Archer, 851 S.W.2d at 164 (parenthetical
omitted)). The Petitioner does not contend that his sentences have expired, thus, he is only entitled
to relief if the judgment is void.




                                                   2
         The Petitioner was charged with first degree murder and entered a plea to the lesser offense
of murder in the second degree. Section 40-35-501(i), Tennessee Code Annotated, provides that a
sentence for the offense of second degree murder be served at one hundred percent. An amended
judgment was entered by the trial court to reflect service at one hundred percent, rather than thirty
percent as originally imposed. While the original judgment in this case would be void as it provided
for an illegal sentence, this judgment was amended and the amended judgment is the one under
which the Petitioner is being held. The trial court’s original imposition of a thirty percent release
eligibility date was in direct contravention of law and was subject to correction at any time and was
so corrected by the trial court. See Tyrone D. Conley v. Howard Carlton, No. E2005-00049-CCA-
R3-HC, 2005 WL 2862967, * 4 (Tenn. Crim. App., at Knoxville, Nov. 2, 2005) (Tipton, J.,
concurring) (citing Moody v. State, 160 S.W.3d 512, 515-516 (Tenn. 2005) (citation omitted)).
Accordingly, any claim that the judgment is void is without merit.1 See, e.g., Tyrone D. Conley
v. Howard Carlton, No. E2005-00049-CCA-R3-HC, 2005 WL 2862967, * 4 (amended judgment
reflecting proper sentence not void); Tyrone D. Conley v. State, No. E2004-02480-CCA-R3-PC,
2005 WL 1412118, at * 2 (Tenn. Crim. App., at Knoxville, Jun. 16, 2005) (same); Michael D.
O’Guin v. Kevin Myers, No. M2003-02846-CCA-R3-HC, 2004 WL 2290487, at *2 (Tenn. Crim.
App., at Nashville, Oct. 12, 2004), perm. to appeal denied, (Tenn. Feb. 28, 2005) (same).

        In as much as the Petitioner alleges that the thirty percent release eligibility reflected in the
original judgment of conviction was a condition of his plea agreement, the Petitioner has failed to
provide this Court with the transcript of his guilty plea proceeding, the plea agreement, or the
transcript of the proceedings that resulted in the amended judgment. Moreover, as noted by a panel
of this Court in Tyrone D. Conley v. State, any challenge to the trial court’s authority to change the
Petitioner’s release eligibility should be addressed as a post-conviction claim as the error, if any,
renders the judgment voidable, not void. Tyrone D. Conley v. State, No. E2004-02480-CCA-R3-PC,
2005 WL 1412118, at * 2. In the present case, the trial court considered the claim as one for post-
conviction relief and found the claim time-barred. We agree. A petition for post-conviction relief
must be filed one (1) year after the date of the final action of the highest state appellate court to
which an appeal is taken or, if no appeal is taken, within one (1) year of the date on which the
judgment became final. See T.C.A. § 40-30-102(a). The petition filed on July 1, 2005, is clearly
time-barred.

        The Petitioner has failed to establish by a preponderance of the evidence that his conviction
is void or his term of imprisonment has expired. Moreover, if treated as a petition for post-conviction

         1

The cases relied upon by this Court are factually analogous to those presently before this Court. In Tyrone D. Conley
v. Howard Carlton, the petitioner pled guilty to second degree murder. T he trial court entered judgment reflecting a
twenty-year sentence with release eligibility after service of thirty percent. Nearly two years later, the trial court entered
an amended judgment altering the petitioner’s release eligibility to one hundred percent. T he petitioner later sought
habeas corpus relief on the basis that the trial court was without authority to amend the judgment of conviction to reflect
one hundred percent release eligibility. This Court rejected the argument holding that the trial court could correct an
illegal sentence at any time and that the judgment under which the petitioner was being held was not void. Tyrone D.
Conley v. Howard Carlton, No. E2005-00049-CCA-R3-HC, 2005 W L 2862967, * 4; Tyrone D. Conley v. State, No.
E2004-02480-CCA-R3-PC, 2005 W L 1412118, at * 2.

                                                              3
relief, the petition is time-barred. Accordingly, the State's motion is granted. The judgment of the
trial court is affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals.


                                              ___________________________________
                                              J.C. MCLIN, JUDGE




                                                 4